Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2019

                                   No. 04-18-00844-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                             v.

                   HOUSECANARY, INC. f/k/a Canary Analytics, Inc.,
                                 Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

       The Unopposed Motion to Extend Time to File Appellee’s Brief is hereby GRANTED.
Time is extended to March 8, 2019.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court